Citation Nr: 1722756	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  14-28 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to presumed in-service Agent Orange exposure.  

2.  Entitlement to an initial rating higher than 50 percent for service-connected for posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating higher than 40 percent for the residual disability from shell fragment wounds with retained foreign bodies of the right buttock and thigh.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

The Veteran represented by:	J. Michael Woods, Attorney at Law

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2012 and May 2015 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

For the reasons set forth below, this appeal is REMANDED to the RO.  VA will inform the Veteran of any further action required on his part.


REMAND

With regard to the Veteran's increased rating claims, the Veteran's VA treatment records were last associated with his claims file in August 2012, and as the record indicates the Veteran receives ongoing VA treatment for these service-connected disabilities, the Veteran's outstanding VA treatment records of the past several years are relevant to the Veteran's appeal and must be obtained.  Likewise, as the Veteran was last afforded VA examinations to assess the severity of his PTSD and right buttock and thigh disability in 2011 and 2012, respectively, and given that the Veteran's 2015 psychiatric evaluation performed by a private provider indicates different psychiatric symptomology than the symptomology observed in 2011, the Veteran should be afforded new related VA examinations.  

Furthermore, with regard to the Veteran's service connection claim for diabetes mellitus, type II, claimed as secondary to his presumed Vietnam-service herbicide exposure, the VA treatment of record indicates that the Veteran is pre-diabetic, but as of August 2012, he had not yet been diagnosed with diabetes mellitus.  Accordingly, the Veteran's recent, outstanding VA treatment records must be reviewed in conjunction with the Veteran's appeal of this claim, as the treatment records are relevant to the determining whether the Veteran now has such a current diagnosis.  

With regard to the Veteran's claim seeking a TDIU, the Veteran has not yet completed a formal TDIU application, which must be obtained.  Further, adjudication of the Veteran's TDIU claim must be deferred pending the development of the Veteran's inextricably intertwined increased rating and service connection claims, as outlined above.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from August 2012.

2.  Provide another formal TDIU application to the Veteran and request that the Veteran return the completed form.

3.  Schedule the Veteran to undergo a VA psychiatric examination to assess the current severity of the Veteran's service-connected PTSD.  The Veteran's claims file must be provided to the examiner for review.

After reviewing the Veteran's claims file (to specifically include the Veteran's prior VA PTSD examination in 2011 and the private psychiatric/vocational assessments performed in 2015), and after eliciting a history of the Veteran's PTSD symptomology since his 2011 VA PTSD examination, the examiner is to conduct a clinical examination to assess the current severity of the Veteran's service-connected PTSD.  

The examiner is asked to characterize the effect the Veteran's service-connected PTSD has on his ability to perform the duties associated with his former career as a hotel worker and landscaper.  Please provide a complete rationale for this assessment.  

4.  Schedule the Veteran to undergo an appropriate VA examination to assess the current severity of the Veteran's residual disability resulting from his shell fragment wounds with retained foreign bodies of his right buttock and thigh.  The Veteran's claims file must be provided to the examiner for review.

After reviewing the Veteran's claims file (to specifically include the Veteran's prior VA muscles examination in 2012), and after eliciting a history of the Veteran's right buttock and thigh symptomology since this 2012 VA examination, the examiner is to conduct a clinical examination to assess the current severity of the various muscular and dermatological impairments resulting from the Veteran's shell fragment wounds of the right buttock and thigh.  

The examiner is asked to characterize the effect this residual service-connected disability has on the Veteran's ability to perform the duties associated with his former career as a hotel worker and landscaper.  Please provide a complete rationale for this assessment.  

5.  Finally, readjudicate the Veteran's PTSD and shell fragment wound residuals increased rating claims; diabetes mellitus service connection claim; and TDIU claim.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


